The opinion of the court was delivered by
Woodward, J.
The Act of Assembly does not prescribe the manner of service for a rule on garnishees to answer interrogatories, and there seems to be no rule of court in the Common Pleas of Northampton, that was intended to regulate the service of such rules.
Under these circumstances the question presented by this record, is to be decided upon general principles of law. It is a general rule, although of statutory origin, that a copy left at the party’s dwelling with his wife is a good service. No statute makes such-service of a notice to take depositions sufficient, yet it was held in Snyder v. Wilt, 3 Harris 65, that a notice to take depositions was well served by leaving a copy with the party’s wife: Campbell v. Shrum, 3 Watts 60, is to the same effect, but there was a rule of court on the subject.
Conceiving that a garnishee ruled to answer interrogatories,is not entitled to more notice than that which is sufficient to bring him into court, or to make depositions legal, we think the court were not in error in sustaining the proceedings in this case.
*108The rest of the plaintiff in error’s case rests on a clerical error in docketing the rule as of the 5th August, 1846, instead of the 28th. The rule was to answer on the first day of the next term, and as it was not served until the 2'(^h October, and a term intervened between the 5th and 28th of August, the mistake of date was a very important one. That it was a mistake we infer from the uneontradicted statements of the defendant in error’s paper-book. Amendable at any moment, it is no ground for reversal.
The proceedings are affirmed.